EBEL, Circuit Judge,
concurring and dissenting in part:
I disagree with the majority’s resolution of Issue 4 — Collection of Extra-Unit Fees. There is no dispute that AFSCME International (the national Union organization) and Council 18 (the regional Union organization) may receive a portion of the fees; the dispute is whether the fees may include costs that are not related to the collective bargaining agreement between the City and Local 624, or to the activities of employees within Local 624’s bargaining unit. As the majority recognizes, the Fair Share Resolution provides that “[t]he fan-share fee shall be an employee’s proportionate share of the union’s costs of negotiating and administering the collective bargaining agreement and adjusting the grievances and disputes of bargaining unit employees.” Further, the Agreement between the City and the Union provides that “[t]he amount of the agency fee shall include only costs related to the negotiation and administration of the collective bargaining agreement and the adjustment of grievances or disputes of bar-gaining unit employees.” Contrary to this limiting language, the fair share fees deducted from the nonmembers represented some costs that were not related to their bargaining unit. Indeed, the notice regarding the fair share fees included as a “chargeable” expense “[s]erving as exclusive representative in other bargaining units.”
The City insists that the Resolution is broad enough to encompass contributions to the union’s state and national levels because the language that seemingly limits deductions to costs incurred by the local bargaining unit “is a common way to paraphrase the constitutional standard,” and thus should be interpreted as authorizing anything permitted under the Constitution. As support, they cite several cases where courts describe fair share fees as the proportionate share of costs incurred in negotiating and administering the collective bargaining agreement. For the most part, those cases simply state the general principle that unions can “require non-union *1201members to contribute a fair share of the union’s costs of negotiating, administering, and enforcing a collective bargaining agreement as a condition of employment.” Damiano v. Matish, 830 F.2d 1363, 1368 (6th Cir.1987); accord Gilpin v. American Fed. of State, Cty., and Mun. Employees, 875 F.2d 1310, 1311-12 (7th Cir.1989); Tierney v. City of Toledo, 824 F.2d 1497, 1504-05 (6th Cir.1987); Robinson v. New Jersey, 741 F.2d 598, 601 n. 1 (3d Cir.1984). The courts were summarizing the governing rule — fair share fees may roughly correspond to costs related to a collective bargaining agreement. The City has pointed to no case upholding the deduction of costs not related to the local unit where the legislative authorization for fair share fees was limited to costs tied to the local bargaining unit and its collective bargaining agreement.
The City offers an affidavit from an Assistant City Attorney who states that the City Council intended “to allow City unions to collect fair share fees to the full extent permitted by the United States Constitution.” Aple.App. 17. However, where legislative language is unambiguous, courts “do not permit it to be expanded or contracted by the statements of individual legislators or committees during the course of the enactment process,” West Virginia Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 98-99, 111 S.Ct. 1138, 113 L.Ed.2d 68 (1991), much less to be expanded by after-the-fact assertions by someone who is not even a member of the legislative body that enacted the provision. We are bound by the terms of the Fair Share Resolution and the related agreements. Accordingly, the deduction of fees for costs not incurred for the purposes quoted above lacked legislative authorization and thus violated nonmember employees’ First Amendment rights.
Unlike the majority, I do not believe that the Fair Share Resolution’s language is coextensive with the constitutional standard of permissibility under Lehnert v. Ferris Faculty Ass’n, 500 U.S. 507, 524, 111 S.Ct. 1950, 114 L.Ed.2d 572 (1991). I agree that the district court should hold a hearing to determine which fees are permissible, but I believe that the touchstone for the inquiry is the language set forth in the Fair Share Resolution and the related agreements, which is narrower than the constitutional standard.